                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE

JEFFREY LEE MARTIN,                         )
                                            )
             Petitioner,                    )
v.                                          )      No.:   3:15-CV-540-TAV-DCP
                                            )
SHAWN PHILLIPS,                             )
                                            )
             Respondent.                    )


                                 JUDGMENT ORDER

      In accordance with the accompanying memorandum opinion, this pro se prisoner’s

petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 is DISMISSED

pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.          A certificate of

appealability SHALL NOT issue.          Because the Court has CERTIFIED in the

memorandum opinion that any appeal from this order would not be taken in good faith,

should Petitioner file a notice of appeal, he is DENIED leave to appeal in forma pauperis.

See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

      The Clerk is DIRECTED to close the file.

      IT IS SO ORDERED.

      ENTER:


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE

ENTERED AS A JUDGMENT

      s/ John L. Medearis
      CLERK OF COURT
